Title: From George Washington to Brigadier General James Mitchell Varnum, 11 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear sir
Head Quarters [Whitemarsh, Pa.] Novr 11th 1777

Your Favors of 9th & 10th Instant, I have duly received.
I think we may reasonably hope, that from the good disposition of the Troops in your Quarter, & the Zeal & Activity of the Officers & men, Join’d to the present very advanced & cold Season, which must greatly retard if not prevent the Operations of the Enemy; Matters may terminate with you agreeable to our Expectations—this must have the greatest Influence upon the Conduct of Genl Howe, & force him to adopt disadvantageous or disgraceful Measures.
Genl Knox informs me that he has sent down a person to get an

exact return of the Ammunition which you now have & of what may be wanted, & that he has sent off 17 Waggons loaded with Ball which you will receive about this time A Waggon with 20.000 Muskett Cartridges will be immediately dispatch’d, to be deliver’d to the Militia (if you see fit) by your order only—It is greatly to be wish’d that all Firing could be prevented, except where there is a real Necessity & the distance such as might promise a good effect.
I have wrote to Genl Potter ordering him to take every Step by which he can Assist you & distress the Enemy on province Island—He may alarm them & draw off their Attention from Fort Mifflin if nothing more—You are acquaint’d with the reasons why a greater force is not sent to annoy them in that Quarter.
Inclosed you have a List of the Ammunition which Genl Knox says has been sent down to them Posts since 23d Ulto. I am Dear sir Your mo. Obedt Servant

Go: Washington

